PER CURIAM.
This case involves two questions, one of fact whether there was an agreement of sufficient consideration and properly limited in time and locality between these parties for one party to keep out of business. We agree with the court’s finding of fact that there was such an agreement and that it was legally enforceable. The second question is as to the construction and effect to be given such agreement. We agree with the court’s holding in that regard. As no principles of law or matters of concern beyond this particular agreement are here involved, and as the entire matter has been fully and satisfactorily discussed in the lower court’s opinion (2 F.[2d] 280), we now restrict ourselves to stating the decree below is affirmed.